—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Joseph, J.), entered July 21, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendant established a prima facie case of its entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to establish that the doctrine of res ipsa loquitur applies in this case (see, Ebanks v New York City Tr. Auth., 70 NY2d 621; Thompson v Pizza Hut, 262 AD2d 302). However, the plaintiffs raised a triable issue of fact as to whether the defendant had actual or constructive notice of the condition that allegedly caused the accident (see, CPLR 3212). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.